DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 13-18, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Spring (US 5,952,112).
In reference to claims 13-16, Spring teaches a multilayer, cold deformable composite metal article (col. 1, lines 10-11) (corresponding to a multi-layer clad strip). The composite article is a cooking utensil (corresponding to for use in metallic cookware).
Spring further teaches a core layer consisting of pure aluminum or an aluminum alloy and on both sides of the core layer an outer layer portion is present, the outer layer portions each comprise a ferritic stainless steel (col. 2, lines 66-67; col. 3, lines 7-9, 14-24) (corresponding to a first layer consisting of a first metal; a second layer consisting of a second metal different from the first metal of the first layer; a third layer; the second layer forms a core of the multi-layer strip). Fig. 2 discloses the core 1 is between and directly bonded to each of the outer layer portions 2 (corresponding to the second layer bonded directly to the first layer opposite the cooking surface; the third metal directly adjacent the second layer opposite the first layer).
Spring further teaches the outer layer portions each comprise a ferritic stainless steel, the ferritic stainless steel is AISI409, AISI430, AISI434, AISI439 and AISI 444 (col. 3, lines 14-24; claim 8).
corresponding to a first layer consisting of a first metal of nickel-free stainless steel; the nickel-free stainless steel is ferritic stainless steel; the ferritic stainless steel is S444; the third metal is a different metal from the first layer and the second layer).
Spring teaches the composite article having a plurality of layers is shaped into a cooking utensil and the cooking utensil comprises a bottom portion and adjacent side wall portion, where the structure of the cross section of the bottom portion is the same as the structure of the cross section of the side wall portion (col. 4, lines 36-40;claim 8), therefore when shaped the uppermost layer of composite article is the interior of the cooking utensil and the lower layer of the composite article is exterior of the cooking utensil (corresponding to a surface of the first layer is a cooking surface).
Given that Spring discloses the uppermost layer of the composite article is the interior of the cooking utensil and is made of ferritic stainless steel AISI 444, which as disclosed in the instant application S444 (i.e., AISI 444) is a suitable nickel-free stainless steel at paragraph [0021] and Table 1, it therefore is clear that when heated and used to cook food the AISI 444 ferritic stainless steel will not release nickel into the food in contact with the cooking surface and has a PREN of 25 (corresponding to the first metal of the cooking surface, when heated and used to cook food, does not release nickel into the food in contact with the cooking surface; corresponding to the ferritic stainless steel has a PREN higher than 18.7).
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (MPEP 2112.01).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 17 and 18, Spring teaches the limitations of claim 13, as discussed above. Given that Spring teaches the composite article includes the core layer 1 made of pure aluminum, which is covered on both sides by a layer 2 of a ferritic stainless steel, the uppermost layer 2 being of the composition AISI 444 (col. 3, lines 13-24), which is substantially identical to the present claimed multi-layer clad strip in structure and composition of individual layers, it is clear that the core layer 1 would inherently have a better heat distribution compared to the uppermost layer and be a lighter material than the uppermost layer 2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

In reference to claim 20, Spring teaches the limitations of claim 13, as discussed above. Spring teaches the composite article includes the core layer 1 covered on both sides by layer 2 made of a ferritic stainless steel (col. 3, lines 13-16) (corresponding to the third metal layer comprises stainless steel).
In reference to claim 29, Spring teaches a multilayer, cold deformable composite metal article (col. 1, lines 10-11) (corresponding to a multi-layer clad strip). The composite article is a cooking utensil (corresponding to for use in metallic cookware).
Spring further teaches a core layer consisting of pure aluminum or an aluminum alloy which is covered at both sides by a layer 2 of a ferritic stainless steel (col. 3, lines 13-16) (corresponding to the metal-layer clad strip consisting of a first layer consisting of a first metal; a second layer consisting of a second metal different from the first metal of the first layer, the second layer bonded directly to the first layer; a third layer consisting of a third metal the third metal directly adjacent the second layer opposite the first layer; the second layer forms a core of the multi-layer strip).
Spring further teaches the outer layer portions each comprise a ferritic stainless steel, the ferritic stainless steel is AISI409, AISI430, AISI434, AISI439 and AISI 444 (col. 3, lines 14-24; claim 8).
Given that Spring discloses the outer layer portions are each a ferritic stainless steel that overlaps the presently claimed first layer and third layer, including being made of suitable ferritic stainless steels of AISI 409, AISI 430, AISI 434, AISI 439 and AISI 444, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the AISI 444 as the uppermost outer layer portion of the composite article and any of AISI 409, AISI 430, AISI 434 and AISI 439 as the lower outer layer corresponding to the third metal is a different metal from the first layer and the second layer).
Spring teaches the composite article having the plurality of layers is shaped into a cooking utensil and the cooking utensil comprises a bottom portion and adjacent side wall portion, where the structure of the cross section of the bottom portion is the same as the structure of the cross section of the side wall portion (col. 4, lines 36-40; claim 8), therefore when shaped the uppermost layer of composite article is the interior of the cooking utensil and the lower layer of the composite article is exterior of the cooking utensil (corresponding to a surface of the first layer is a cooking surface; the second layer bonded directly to the first layer opposite the cooking surface).
Given that Spring discloses the uppermost layer of the composite article is the interior of the cooking utensil and is made of ferritic stainless steel AISI444, which as disclosed in the instant application S444 (i.e., AISI 444) is a suitable nickel-free stainless steel at paragraph [0021] and Table 1, it therefore is clear that when heated and used to cook food the AISI 444 ferritic stainless steel will not release nickel into the food in contact with the cooking surface (corresponding to the first metal of the cooking surface, when heated and used to cook food, does not release nickel into the food in contact with the cooking surface).
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada.
Claims 13-18, 21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Groll (US 2011/0123826) in view of ATI.
The examiner has provided the non-patent literature document, ATI with the Office Action mailed 05/21/2020. The citation of prior art in the rejection refers to the provided document. 
In reference to claim 13-16 and 24-25, Groll teaches a bonded metal cookware ([0010]) (corresponding to a multi-layer clad strip for use in metallic cookware). The bonded metal composite cookware is disclosed in FIG 4, provided below. 
The bonded metal composite 10 comprises a layer of stainless steel 11 defining a cook surface, which is roll bonded to a prebonded copper cored structure consisting of a pure aluminum layer 12, a heavier copper core layer 13 bonded to a pure aluminum layer 12' ([0034]) (corresponding to a first layer consisting of a first metal if stainless steel, wherein a surface of the first layer is a cooking surface; a second layer consisting of a second metal different from the first metal of the first layer, the second layer bonded directly to the first layer opposite the cooking surface; and a third layer consisting of a third metal, the third metal directly adjacent the second layer opposite the first layer, wherein the third metal is a different metal from the first layer and the second layer; further comprising a fourth layer of a fourth metal; the second metal and the fourth metal are different metals from the first metal of the first layer).
Given that the aluminum layer 12 is between the stainless steel layer 11 and the copper layer 13, it is clear the aluminum layer is a core of the three layers (corresponding to the second layer forms a core of the multi-layer strip).
Groll does not explicitly teach the stainless steel layer is a nickel-free stainless steel, as presently claimed. 
corresponding to nickel-free stainless steel; the nickel-free stainless steel is ferritic stainless steel). The alloy has enhanced resistance to pitting and crevice corrosion combined with good general corrosion resistance to a multitude of environments makes it an excellent choose for a wide range of applications, such as food processing equipment (Introduction). The ATI 444 alloy is designated as UNS S44400 (Specifications & Certificates) (corresponding to the ferritic stainless steel is S444).
In light of the disclosure of ATI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the stainless steel layer 11 of Groll to be ATI 444, in order to provide a stainless steel layer having enhanced resistance to pitting and crevice corrosion combined with good general corrosion resistance.
Given that Groll in view of ATI teaches the stainless steel layer 11 is a ferritic stainless steel of ATI 444, which is the same as that disclosed in the instant application at paragraph [0021] and Table 1, it is clear that when the interior layer of ATI 444 is heated and used to cook food it will not release nickel into the food in contact with the cooking surface and will have a PREN of 25 (corresponding to the first metal of the cooking surface, when heated and used to cook food, does not release nickel into the food in contact with the cooking surface; the ferritic stainless steel has a PREN higher than 18.7).
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 

    PNG
    media_image1.png
    769
    1167
    media_image1.png
    Greyscale
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In reference to claims 17 and 18, Groll in view of ATI teaches the limitations of claim 13, as discussed above. Given the bonded metal composite of Groll in view of ATI includes the stainless steel layer of the ATI 444 ferritic stainless steel and the second layer of aluminum, as discussed above, which is substantially identical to the present claimed multi-layer clad strip in structure and composition of individual layers, it is clear that the second layer of Groll in view 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claim 21, Groll in view of ATI teaches the limitations of claim 13, as discussed above. Groll teaches stainless steel layer 11 is bonded to pure aluminum layer 12 which is directly adjacent and bonded to copper layer 13 ([0034]) (corresponding to the second metal of the second layer is aluminum and the third metal of the third layer is copper).
In reference to claims 26 and 27, Groll in view of ATI teaches the limitations of claim 25, as discussed above. Groll further teaches a central layer 14 of stainless steel defines a thermal barrier layer in the construction of the bonded metal composite 10, layer 14 is bonded to the pure aluminum layer 12’ ([0034]; FIGS. 4 and 5) (corresponding to further comprising a fifth layer of a fifth metal).
	Groll further teaches thermal barrier layer is of a material having a lower coefficient of thermal conductivity than the other metal layers in the composite metal sheet, preferred material for the lower thermal conductivity layer is titanium or titanium alloy because of its relatively lower heat conductivity coefficient compared with the aluminum coupled with its light weight, which is comparable to aluminum ([0022]) (corresponding to the fifth metal is different from the first metal, the second metal, the third metal and the fourth metal).
	In light of the disclosure of Groll, it would have been obvious to one of ordinary skill in the art to modify the central layer being a thermal barrier layer to be made of titanium or titanium 
In reference to claim 28, Groll teaches the limitations of claim 13, as discussed above. FIG. 4 of Groll, provided above, discloses the thickness of copper layer 13 differs from the thickness of stainless steel layer 11 (corresponding to the first layer and the third layer differ in thickness).

Claims 13-14, 17-18, 20, 22, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston (US 2008/0251389).
In reference to claims 13-14, 20 and 22, Kingston teaches a metal laminate comprising three or more than three layers ([0006]) (corresponding to a multi-layer clad strip). The metal laminate includes providing a first metal layer comprising a metal, where the first metal layer further comprises a first surface and a second surface, a second metal layer on the second surface of the first metal layer; the second metal layer comprising a different metal than the first metal layer and a third metal layer on the second metal layer opposite the first metal layer; the third metal layer comprising a metal or that is a different metal than both the first metal layer and the second metal layer ([0006]; FIG.1) (corresponding to a first layer consisting of a first metal; a second layer consisting of a second metal different from the first metal of the first layer, the second layer bonded directly to the first layer; a third layer consisting of a third metal, the third metal directly adjacent the second layer opposite the first layer, wherein the third metal is a different metal from the first layer and the second layer).
	Kingston further teaches the second layer is an intermediate layer between the first metal layer and the second metal layer ([0029]) (corresponding to the second layer forms a core of the multi-layer strip). The first metal layer and the third metal layer are both steel, and the first metal corresponding to the third metal comprises stainless steel). The second metal is comprises a metal of copper ([0031]) (corresponding to the second layer is copper).
	Kingston further teaches the first metal layer is a steel selected from the group consisting of an austenitic stainless steel, a ferritic stainless steel of type 409 and 430, a high nickel steel alloy, a titanium stabilized low carbon steel, a high carbon steel, a high strength low alloy steel, a transformation-induced plasticity steel and a dual phase steel ([0030]).
Given that Kingston discloses the first metal layer that overlaps the presently claimed first layer of a first metal, including ferritic stainless steel of type 409 and 430, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the ferritic stainless steel of type 409 and 430, which is both disclosed by Kingston and encompassed within the scope of the present claims.
Given that Kingston teaches the metal laminate is a product selected from the group consisting of a home appliance and the stainless steel layer is a ferritic stainless steel type 409 or 430 ([0013]; [0030]), which is the same as that disclosed in the instant application at paragraph [0021] and Table 1, it is clear that the first metal layer is nickel-free and when the first metal layer is heated and used to cook food it will not release nickel into the food in contact with the cooking surface (corresponding to a first metal of nickel-free stainless steel the first metal of the cooking surface, when heated and used to cook food, does not release nickel into the food in contact with the cooking surface).
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
While there is no disclosure that the metal laminate is for use in metallic cookware as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for use in metallic cookware, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
 In reference to claims 17 and 18, Kingston teaches the limitations of claim 13, as discussed above. Given that Kingston teaches the metal laminate includes the intermediate second layer made of the metal copper, which is bonded to the first metal layer of a ferritic stainless steel of type 409 or 430 ([0030]-[0031]), which is substantially identical to the present claimed multi-
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
In reference to claim 24-27, Kingston teaches the limitations of claim 13, as discussed above. Kingston further teaches the metal laminate comprises five or more than five layers ([0041]). The five layer metal laminate comprises a first metal layer, and intermediate second layer between the first metal layer and the third metal layer and the third metal layer, a fifth metal layer and an intermediate fourth metal layer ([0041]) (corresponding to a fourth layer; a fifth layer).
	Kingston further teaches the second metal layer is a different metal from the first metal layer; the forth metal layer comprises a different metal from the fifth metal layer; the fifth metal layer comprises a different metal than the first metal layer; the fourth metal layer is a different metal from the second metal layer; and the third metal layer comprises a different metal than the first metal layer, the second metal layer, the fourth metal layer and the fifth metal layer ([0043]; [0048]-[0050]; [0055]) (corresponding to the second metal and the fourth metal are different metals from the first metal of the first layer the fifth metal is different from the first metal, the second metal, the third metal and the fourth metal).
	Kingston further teaches the fifth metal layer is a steel selected from a group consisting of a titanium stabilized low carbon steel ([0047]).

In reference to claim 28, Kingston teaches the limitations of claim 13, as discussed above. FIG. 1 discloses the metal laminate including the first metal layer and the third metal layer, wherein the metal laminate has an overall thickness 16 and the first metal layer differs in thickness from the third metal layer (FIG. 1) (corresponding to the first layer and the third layer differ in thickness).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston as applied to claim 14 above, and further in view of Types of Stainless (SASSDA).
The examiner has provided the non-patent literature document, SASSDA. The citation of prior art in the rejection refers to the provided document.
In reference to claims 15 and 16, Kingston teaches the limitations of claim 14, as discussed above. 
	Kingston does not explicitly teach the first metal layer of the ferritic stainless steel has a PEN higher than 18.7 or the ferritic stainless steel is S444, as presently claimed. 
	SASSDA teaches ferric stainless steels have good ductility and resistance to corrosion and oxidation (p.1). AISI Grade 444 has a very similar PRE (Pitting Resistance Equivalent) to 
	In light of the motivation of SASSDA, it would have been obvious to one of ordinary skill in the art to modify the first metal layer of ferrtitic stainless steel to be AISI Grade 444, in order to provide the first metal layer with a ferritic stainless steel having high corrosion resistance.
Given that Kingston in view of SASSDA discloses the first metal layer is made of AISI Grade 444, which as disclosed in the instant application S444 (i.e., AISI Grade 444) at Table 1 having a PREN of 25, it therefore is clear that the first metal layer of Kingston in view of SASSDA has a PREN of 25 (corresponding to the ferritic stainless steel has a PREN higher than 18.7; the ferritic stainless steel is S444). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
In response to amended claims 24 and 26 the previous 35 U.S.C. 112(d) rejections are withdrawn from record.

In response to amended claim 13, which recites a multi-layer clad strip comprising: a first layer consisting of a first metal, a second layer consisting of a second metal, the second layer bonded directly to the first layer opposite the cooking surface and a third layer consisting of a third metal, the third metal directly adjacent the second layer opposite the first layer, it is noted 

In response to amended claim 24, the previous 35 U.S.C. 103 rejection over Ulam is withdrawn from record.

Applicants primarily argue:
“The Office Action states the mirroring is limited to structure and ‘does not necessarily and inherently have the same materials.’ Assignee’s respectfully disagrees. Such an interpretation is against the plane meaning of the term mirrored, as well as how the term is used throughout Spring.
The plain meaning of the term is the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. As discussed previously, the plain meaning of mirrored is a reflection. What is reflected around the core layer are the material layers. Further, Spring does not limit the mirroring to only structure. Spring states ‘that the respective outer layer portions are designed or structured, respectively, as mirror images of each other”. Col. 3, lines 7-13. Therefore, the term structure is not limited to arrangement – it includes mirrored layer materials.
Assignee’s representative readily admits that a range of steels can be used in these embodiments. However, each mirrored layer includes the same metal. If mirrored were only limited to the arrangement of the layers, and not the materials as well, Spring fails to provide any example of that. Each embodiment of Spring requires mirroring of the outer layers to the same metal surrounding the core. See below…
In addition, there is no reason provided by Spring to arrive at the claims of the present invention, explicitly or inherently. Spring discloses no reason to have different metallic outer layers. Not one out of the total of 8 embodiments includes a clad material having corresponding outer layers with different metals from one another. The legal conclusion of obviousness must be reached on the basis of the facts gleaned from the prior art. There is no such reason within Spring to arrive at such a finding of obviousness. Knowledge of applicant's disclosure must be put aside in reaching this determination, as impermissible hindsight must be avoided.

Remarks, p. 10-13
The examiner respectfully traverses as follows:
As previously discussed in the Response to Arguments of the Office Action mailed 11/17/2020, while Spring discloses the outer layer portions are designed or structured, respectively, as mirror images of each other relative to the core at col. 3, lines 8-10, Spring does not require each layer 2 be the same composition. 
The prior art discloses having a “mirror” design/structure where the two outer layers each comprise a ferritic stainless steel, wherein the ferritic stainless steel is selected from one of the qualities AISI 409, AISI 430, AISI 434, AISI 436 and AISI 444 (col. 3, lines 21-24; col. 4, lines 4-6).
Further, Spring teaches every layer 3 of the various illustrated embodiments contains one of the above mentioned austentitic stainless steels, therefore, it is clear while the structure/design (i.e., 3-4-3) must be mirrored on each side of the core and the layer 3 is austentic stainless steel, each layer 3 is not limited to be the same composition (col. 3, lines 57-29).
Therefore, it is the examiners position, absent evidence to the contrary, one of ordinary skill in the art before the effective filing date of the presently claimed invention would use AISI 444 as one of the outer layers forming the uppermost layer of the composite article and any of AISI 409, AISI 430, AISI 434 or AISI 436 as the other outer layer forming the lower layer of the composite article, which is both disclosed by Spring and encompasses the scope of the present claims.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Given that Spring teaches a core layer is covered at both sides by a layer of a ferritic stainless steel, wherein such steel is selected from one of the range of the series AISI 400-499 (col 3, lines 15-16, 27-30), one of ordinary skill in the art would use AISI 444 as one of the outer layers forming the uppermost layer of the composite article and any of AISI 409, AISI 430, AISI 434 or AISI 436 as the other outer layer forming the lower layer of the composite article, which is both disclosed by Spring and encompasses the scope of the present claims.
Lastly, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. Further, Spring does not disclose the layer 2 is the same composition, therefore, Spring does not criticize, discredit, or otherwise discourage the outer layer portions of the composite article having different compositions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/M.O./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784